Citation Nr: 0300470	
Decision Date: 01/09/03    Archive Date: 01/28/03

DOCKET NO.  96-13 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 for 
additional disability due to thrombophlebitis resulting 
from VA medical treatment.



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel




INTRODUCTION

The appellant had active service from June 1951 to June 
1954.  This matter came before the Board of Veterans' 
Appeals (Board) on appeal from a June 1998 rating decision 
by the Los Angeles, California, Regional Office (RO), 
which denied benefits pursuant to 38 U.S.C.A. § 1151 for 
additional disability due to thrombophlebitis resulting 
from VA medical treatment.  In February 1999, the Board 
referred the case to the Veterans Health Administration 
(VHA) of the VA for a medical opinion regarding, in part, 
the § 1151 benefits issue in controversy, pursuant to 38 
U.S.C.A. § 7109 (West 1991) and 38 C.F.R. § 20.901 (1998).  
Later that month, a VHA medical opinion was rendered, and 
the Board subsequently provided appellant's then 
representative a copy thereof.  In a May 1999 decision, 
the Board denied that § 1151 benefits issue in addition to 
the issues of entitlement to service connection for 
thrombophlebitis on a direct-incurrence basis and 
secondary to service-connected shell fragment wound scars 
of the right leg.  

Subsequently, the appellant appealed that May 1999 Board 
decision to the United States Court of Appeals for 
Veterans Claims (Court).  Thereafter, appellant and the 
Secretary of the VA (appellee) filed a joint motion for 
remand of that May 1999 Board decision insofar as it 
denied said § 1151 benefits issue.  By subsequent Order, 
the Court granted the joint motion for remand, vacated 
that May 1999 Board decision insofar as said § 1151 
benefits issue was concerned, and remanded the case for 
readjudication.  Thereafter, jurisdiction over the case 
was transferred to the Phoenix, Arizona, Regional Office.  

In March 2001, the Board remanded the case to the Phoenix 
Regional Office for additional evidentiary development and 
for consideration of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), 
which had recently become law.  Subsequently, jurisdiction 
over the case was returned to the Los Angeles RO.  In an 
October 2002 written statement, appellant withdrew a 
previous hearing request.  Although additional issues may 
have been raised by appellant, to the extent they have not 
been developed by the RO, they are referred to the 
originating agency for any appropriate action.  Kellar v. 
Brown, 6 Vet. App. 157 (1994).  

It should be pointed out that although a February 2002 
rating decision granted service connection for cold injury 
residuals of the extremities, this does not appear to 
encompass thrombophlebitis and, thus, does not render the 
§ 1151 benefits appellate issue moot.  The case is now 
ready for the Board's final appellate determination on the 
§ 1151 benefits issue.  


FINDINGS OF FACT

1.  Appellant underwent various VA medical treatment 
between the mid-1950's and the mid-1980's.  In July 1968, 
he received private medical treatment for a pulmonary 
infarction due to thrombophlebitis.  He was advised by VA 
to use elastic support stockings and to elevate his legs 
during rest.  

2.  In October 1991, appellant received private medical 
treatment for a second pulmonary infarction due to 
thrombophlebitis; and special coagulation laboratory 
studies revealed congenital protein C and S deficiencies.  
Subsequently, he was treated with Coumadin anticoagulation 
therapy.  

3.  A VA hematologist's medical opinion states that 
laboratory tests to detect protein C and S deficiencies in 
humans did not exist until the mid-1980s; that appellant's 
initial thrombosis in August 1968 later led to the post-
phlebitic syndrome which was properly treated by elastic 
stockings and not by anticoagulation therapy; that the 
delay until 1991 in detecting a possible protein C and S 
deficiency, when the appellant had a second acute 
thrombophlebitis attack and was then placed on continuous 
anticoagulation therapy, was appropriate medical 
treatment.

4.  The credible, competent evidence of record does not 
show that any additional permanent disabilities due to 
thrombophlebitis resulted from VA medical treatment or 
failure by VA to properly diagnose and treat appellant.  


CONCLUSION OF LAW

The criteria for entitlement to benefits pursuant to 
38 U.S.C.A. § 1151 for additional disability due to 
thrombophlebitis resulting from VA medical treatment 
rendered between the mid-1950's and the mid-1980's have 
not been met.  38 U.S.C.A. §§ 1151, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.358 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Evidentiary Development

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000), as codified at 38 U.S.C.A. § 5100 et. 
seq. (West Supp. 2001) became law.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  There have also been final regulations 
promulgated to implement the new law.  See 66 Fed. Reg. 
45,620-32 (August 29, 2001) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326).  This change in the 
law is potentially applicable to all claims filed on or 
after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  38 U.S.C.A. 
§ 5100 et. seq. (West Supp 2002); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991). 

However, recent decisions rendered by the United States 
Court of Appeals for the Federal Circuit have held that 
Section 3 of the Veterans Claims Assistance Act of 2000, 
dealing with notice and duty to assist requirements, does 
not apply retroactively to any claim filed prior to the 
date of enactment of that Act and not final as of that 
date.  See Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 
2002) and Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 
2002).  Thus, since appellant's claim at issue was not 
final on November 9, 2000, it appears that Section 3 of 
the Veterans Claims Assistance Act of 2000, dealing with 
notice and duty to assist requirements, may not be 
applicable here.  

Even assuming arguendo, that Section 3 of the Veterans 
Claims Assistance Act of 2000 is applicable in the instant 
appeal, after reviewing the record, the Board is satisfied 
that all relevant facts have been properly developed.  A 
comprehensive medical history, detailed clinical findings, 
and other relevant evidence with respect to the claimed 
disability over the years are documented in the voluminous 
claims folders.  There is no indication that there is any 
additional, available, material evidence not of record 
which would alter the outcome.  Although subsequent to the 
Board's March 2001 remand, numerous private clinical 
records (Kaiser Permanente) and VA treatment records were 
obtained and associated with the claims folders, these are 
primarily dated in the 1990's or thereafter and are either 
duplicative of records previously on file or are for the 
most part immaterial to the § 1151 benefits appellate 
issue.  Also, a December 2001 Kaiser Permanente personnel 
record was received, identifying the job title of an 
employee, pursuant to said Board remand.  

Also, a VHA medical opinion was rendered in February 1999 
on the § 1151 benefits appellate issue.  Contrary to 
appellant's assertions, it appears that the hematologist 
who rendered the February 1999 VHA opinion reviewed the 
claims folders, since the opinion provides a detailed 
description of the material evidence in the claims folders 
and provides analyses such evidence.  Said medical opinion 
adequately explained the medical conclusions reached and 
it is adequate for a fair and equitable determination of 
the appellate issue.  

Additionally, appellant was issued a Statement of the Case 
and Supplemental Statements of the Case, which included 
relevant laws and regulations, discussion of relevant 
clinical evidence, and a detailed explanation of the 
rationale for the adverse rating decision.  Furthermore, 
the May 1999 Board decision (subsequently vacated by the 
Court) that denied said § 1151 benefits issue provided 
appellant actual notice of the applicable evidence, legal 
theories involved, and associated information necessary to 
prove his case.  In November 2001, a Decision Review 
Officer informal conference was held with appellant.  
Although appellant primarily addressed unrelated claims 
during that conference, the Decision Review Officer 
obtained appellant's written authorization to obtain 
certain private clinical records (Kaiser Permanente) that 
said March 2001 Board remand had requested on the § 1151 
benefits issue; and such records have been obtained and 
associated with the claims folders.  

Furthermore, an October 2002 Supplemental Statement of the 
Case discussed the Veterans Claims Assistance Act of 2000; 
and appellant has subsequently submitted additional 
argument.  The October 2002 Supplemental Statement of the 
Case informed appellant that all known medical records 
have been obtained and are associated with the claims 
folders and that if there was any other medical evidence 
appellant was aware of, he should so inform the RO.  His 
subsequent October 2002 written response did not identify 
any additional evidence.  It does not appear that there 
are any other relevant medical records that exist and 
should be obtained prior to deciding this case.  The Board 
concludes it may proceed as all evidence has been received 
without regard to specific notice as to which party could 
or should obtain which evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Thus, it is the 
Board's opinion that the duty to assist as contemplated by 
applicable provisions, including the Veterans Claims 
Assistance Act of 2000 to the extent it may apply, has 
been satisfied with respect to the issue on appeal.  


B.  Applicable Laws and Regulations

As an initial matter, it should be pointed out that since 
appellant's § 1151 benefits claim was filed prior to 
October 1, 1997 (See May 1995 RO hearing transcript, at 
T.16), the amendments to 38 U.S.C.A. § 1151 implemented by 
section 422(a) of Pub. L. No. 104-204, the Department of 
Veterans Affairs and Housing and Urban Development, and 
Independent Agencies Appropriations Act, 1997, 110 Stat. 
2874, 2926 (1996), are inapplicable.  See VA O.G.C. Prec. 
Op. No. 40-97 (Dec. 31, 1997).  

Historically, in Gardner v. Derwinski, 1 Vet. App. 584 
(1991), the United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans 
Appeals) (Court) invalidated 38 C.F.R. § 3.358(c)(3), a 
section of the regulation implementing 38 U.S.C.A. § 1151 
(formerly § 351), on the grounds that that section of the 
regulation, which included an element of fault, did not 
properly implement the statute.  The decision was affirmed 
by the United States Court of Appeals for the Federal 
Circuit (Court of Appeals) in Gardner v. Brown, 5 F.3rd 
1456 (Fed. Cir. 1993), and subsequently appealed to the 
United States Supreme Court (Supreme Court).  

On December 12, 1994, the Supreme Court issued its 
decision in Gardner, affirming the decisions of the Court 
of Veterans Appeals and the Court of Appeals.  Brown v. 
Gardner, 513 U.S. 115 (1994).  Thereafter, the Secretary 
of the VA sought an opinion from the Attorney General of 
the United States (Attorney General) as to the full extent 
to which benefits were authorized under the Supreme 
Court's decision.  A January 20, 1995 memorandum opinion 
from the Office of the Attorney General advised that as to 
required "causal connection," the Supreme Court had 
addressed three potential exclusions from coverage under 
38 U.S.C.A. § 1151.  The opinion explained that:  

Exclusion of the first two classes of 
cases would flow from the absence of 
the causal connection itself:  if the 
intended connection is limited to 
"proximate causation"...then "remote 
consequences" of treatment may be 
excluded,...and "incidents of a 
disease's or injury's natural 
progression" properly are excluded by 
VA regulations because VA action "is 
not the cause of the disability in 
these situations,"....[T]he third 
exclusion..., unlike the first two, 
does not turn on the absence of a 
causal link between VA treatment and 
the injury in question.  Rather, it 
seems to be premised on some theory of 
consent...What the Court...appears to 
have in mind...is not a naturally 
termed..."risk" at all, but rather the 
certainty or near-certainty that an 
intended consequence of consensual 
conduct will materialize.

Subsequently, VA promulgated an amended rule § 3.358(c).  
The provisions of 38 C.F.R. § 3.358(c), as amended, state, 
in pertinent part:

(3)  Compensation is not payable for 
the necessary consequences of medical 
or surgical treatment or examination 
properly administered with the express 
or implied consent of the veteran, or, 
in appropriate cases, the veteran's 
representative.  "Necessary 
consequences" are those which are 
certain to result from, or were 
intended to result from, the 
examination or medical or surgical 
treatment administered.

This amended rule deletes the fault or accident 
requirement in section (c)(3), but does not alter the 
requirement in sections (c)(1) and (2) that additional 
disability is "proximately due" to VA action.  

In pertinent part, 38 U.S.C.A. § 1151 (in effect prior to 
October 1, 1997) provides that:

Where any veteran shall have suffered 
an injury, or an aggravation of an 
injury, as the result of 
hospitalization, medical or surgical 
treatment,...and not the result of such 
veteran's own willful misconduct, and 
such injury or aggravation results in 
additional disability..., disability or 
death compensation...shall be awarded 
in the same manner as if such 
disability, aggravation, or death were 
service-connected.  

38 C.F.R. § 3.358, the regulation implementing that 
statute, provides, in pertinent part:

Section (b) Additional disability.  In 
determining that additional disability 
exists, the following considerations 
will govern:  (1) The beneficiary's 
physical condition immediately prior to 
the disease or injury on which the 
claim for compensation is based will be 
compared with the subsequent physical 
condition resulting from the disease or 
injury....(ii) As applied to medical or 
surgical treatment, the physical 
condition prior to the disease or 
injury will be the condition which the 
specific medical or surgical treatment 
was designed to relieve.  (2) 
Compensation will not be payable under 
38 U.S.C. 1151 for the continuance or 
natural progress of disease or injuries 
for which the...hospitalization, etc., 
was authorized.  

(c) Cause.  In determining whether such 
additional disability resulted from a 
disease or injury or an aggravation of 
an existing disease or injury suffered 
as a result of...hospitalization, 
medical or surgical treatment..., the 
following considerations will govern:  
(1) It will be necessary to show that 
the additional disability is actually 
the result of such disease or injury or 
an aggravation of an existing disease 
or injury and not merely coincidental 
therewith.  (2) The mere fact that 
aggravation occurred will not suffice 
to make the additional disability 
compensable in the absence of proof 
that it resulted from disease or injury 
or an aggravation of an existing 
disease or injury suffered as the 
result of...hospitalization, medical or 
surgical treatment,....

A recent VA General Counsel opinion addressed the question 
of the application of 38 U.S.C.A. § 1151 to claims based 
on the omission or failure by VA to diagnose or treat a 
preexisting condition (in conjunction with a claim for 
benefits under the version of 38 U.S.C.A. § 1151 effective 
for claims filed prior to October 1, 1997).  Specifically, 
the General Counsel concluded that § 1151 is most 
reasonably construed as authorizing benefits where VA 
improperly fails to diagnose or provide treatment for a 
preexisting disease, if it is determined that the 
veteran's disability is greater than it would have been 
with proper diagnosis and treatment.  Accordingly, the 
factual elements necessary to support a claim based on 
this theory include a determination that: (1) VA failed to 
diagnose and/or treat a preexisting disease or injury; (2) 
a physician exercising the degree of skill and care 
ordinarily required of the medical profession reasonably 
should have diagnosed the condition and rendered 
treatment; and (3) the veteran suffered disability or 
death which probably would have been avoided if proper 
diagnosis and treatment had been rendered.  See VAOPGCPREC 
5-2001 (Feb. 5, 2001).  


C.  Analysis

The evidentiary record reveals that on February 1956 VA 
examination, appellant reported that he had an in-service 
shrapnel wound of the right leg and had not received any 
treatment since service.  He complained of occasional 
right leg cramping and weakness.  Clinically, there were 
no respiratory, skin, or peripheral vascular 
abnormalities.  Right leg scars were diagnosed.

VA clinical records reveal that in June 1960, appellant 
complained of leg cramping.  Clinically, although there 
were right leg scars, there were no respiratory, skin, or 
peripheral vascular abnormalities.  In May 1963, 
appellant, who was reportedly working as a mail carrier, 
complained of aching pains in the right knee and thigh, 
but denied swelling.  Clinically, the thighs were of equal 
size.  X-rays of the knee showed minimal osteoarthritis; 
and minimal degenerative arthritis of the right knee was 
diagnosed.  

In an August 1968 written statement, a private physician 
reported treating appellant since July 16, 1968 for a 
pulmonary infarction due to "Embolism Phlebothrombosis 
calf of the leg, Acute Pneumonia."  He advised appellant 
that continuing as a letter carrier and placing too much 
strain on his legs might be detrimental to his health 
since embolism phlebothrombosis may recur.  The private 
physician also noted therein that appellant had provided a 
history of visiting several VA physicians complaining 
about cramps in the legs without receiving medical 
treatment since his 1954 service discharge.  

VA clinical records reveal that between January and April 
1969, appellant received VA treatment consisting of 
physical therapy (whirlpool treatment) for complaints of 
lower extremities cramping.  It was noted that it was not 
apparent that his pulmonary infarction had been secondary 
to the right leg shrapnel wound.  In June 1969, a VA 
venogram revealed old, deep venous thrombosis of the lower 
leg, bilaterally, with partial recanalization.  Appellant 
was advised to use elastic stockings and to elevate his 
legs during rest.  A September 1969 employment statement 
indicated that appellant retired from the United States 
Postal Service due to his medical condition.  On November 
1969 VA examination, the examiner noted that the recent 
venogram showed changes compatible with post-
thrombophlebitis syndrome of both legs.  Thrombophlebitis 
with history of infarction, minimal evidence of present 
involvement, was diagnosed.  

A July 1977 written statement indicates that apparently 
shortly after medical school, appellant was evaluated by 
the California Department of Rehabilitation for vocational 
rehabilitation services.  See also other California state 
agency records dated in 1982 and 1983 regarding physician 
licensure examinations (FLEX) and vocational goal to 
include completion of FLEX test.  In an undated employment 
statement, appellant reported attending a 4-year medical 
school and having 2 years of residency training; but did 
not otherwise report having practiced medicine.  See also 
May 1995 RO hearing transcript, at T.20.  In a January 
1983 document, appellant reported that in 1981, he failed 
his first attempt to pass the physician licensure 
examination and attributed his failure, in part, to his 
vascular condition.  In an August 1982 written statement, 
a VA physician recommended that due to the history of 
recurrent deep thrombophlebitis of the legs with pulmonary 
embolism, which could be aggravated by prolonged sitting, 
appellant should be allowed to take his medical board 
examination in time segments of about 2-3 hours per day.  

In a written statement dated in 1982 and received in 
January 1983, the appellant reported that the majority of 
his treatment currently consisted of taking medicine to 
control the thrombophlebitis.  In more recent statements, 
appellant reported that he was self-prescribing aspirin at 
that time and that he took no other medication. 

An April 1984 VA emergency room record indicates that 
appellant complained of having the same feelings that he 
had previously had sometime ago regarding right leg 
tenderness/soreness and breathing difficulty; and that he 
feared dying.  Clinically, the lungs and peripheral 
vascular system were unremarkable, except the right calf 
was larger than the left with focal tenderness at the mid-
posterior thigh area.  The diagnosis was residuals of 
post-phlebitis syndrome and history of pulmonary emboli.  
He was advised to use elastic support hose, although it 
was noted that he was resistant to their use.

Significantly, the evidentiary record does not include any 
records of VA treatment of the appellant between the April 
1984 emergency room visit and an October 1991 private 
hospitalization (Kaiser Permanente).  On October 1991 
private hospitalization, appellant had complaints of right 
leg swelling and cramping of two weeks' duration, 
worsening over the last 4-5 days; and prior to the 
hospitalization, had been seen at the [Kaiser] "Ontario 
clinic" and placed on Coumadin empirically.  Appellant 
provided a history of his father's death from thrombic 
emboli.  The diagnosis was right popliteal deep vein 
thrombosis with right lung pulmonary embolus.  

In August 1994, appellant submitted a laboratory 
publication article on protein C and S evaluations; a copy 
of appellant's October 1991 laboratory study result 
"special coagulation studies-76"; and three VA Forms 21-
4138, which appear from the penmanship, to have been 
written by the same individual.  At the bottoms of two of 
said VA Forms 21-4138 was appellant's purported signature, 
while the third form did not contain a signature but 
rather listed Kaiser Permanente coagulation department 
with the printed name of an individual with job title not 
given.  That third, unsigned VA Form 21-4138 states, in 
pertinent part, that said special coagulation studies 
indicated that the appellant was born with deficient 
levels of proteins C and S; that "[i]f a person 
experiences episodes of intravascular thrombosis the above 
evaluation should be made to rule out protein S and 
protein C deficiencies"; that "[w]ithout this information 
the physician places his patient at grave jeopardy when he 
fails to order proper daily medication for his patient, 
i.e. Coumadin"; that "[t]his patient states that he was 
first diagnosed & given disability status because of 
thrombosis by the VA...in the year 1969, yet it took almost 
25 years for the deficiency to be detected by Kaiser 
Hospital and to properly medicate this patient.  This is 
criminal."  

As part of an August 1994 VA examination, appellant's 
protein C and S levels were tested and protein C level was 
66.0 (with normal range listed as 70.0-140) and protein S 
level was 98.0 (with normal range listed as 70.0-130).

During a May 1995 RO hearing, appellant testified that, 
while he was a Post Office worker and receiving VA 
treatment, VA failed to inform him that he should be on 
medication for his condition classified as migratory 
phlebitis or thrombophlebitis; and failed to inform him 
that it was a congenital condition.  He further testified 
that VA should have detected his protein C and S 
deficiencies years ago and that such constituted a failure 
on VA's part to properly diagnosis and medicate his 
condition.  

In an April 1998 written statement, a private obstetrician 
stated that, in response to appellant's request, it was 
his opinion that after researching a medical treatise, 
venous thrombus in superficial or deep veins of the lower 
extremity can occur when there is vascular damage and that 
deficiencies of protein C or S are associated with an 
increased risk for the development of venous thrombosis.  

In a May 1998 written statement, a Kaiser Permanente 
vascular surgeon stated that appellant was "allegedly 
diagnosed as having a protein S and protein C deficiency 
which...is a congenital hypercoaguable state which 
necessitates him being on Coumadin for the remainder of 
his life to prevent future embolic or thrombotic episodes.  
This hypercoaguable state with [v]ascular wound would 
cause thrombophlebitis."

On April 1998 VA vascular examination, the examiner 
reviewed the claims file, as well as the medical text and 
opinions of record.  He opined, in part, that it was 
difficult to determine whether the shrapnel injury 
contributed to the thrombophlebitis; and that appellant's 
protein C and S deficiencies definitely placed him at a 
higher risk for developing these problems.

On April 1998 VA pulmonary examination, the examiner 
indicated that, although appellant's shrapnel injury of 
the right leg may have been an aggravating factor for the 
development of thrombophlebitis, it was unlikely that it 
was a compounding factor in the development or that it 
placed the appellant at higher risk in light of his 
protein C and S deficiencies; and that appellant's protein 
C and S deficiencies definitely placed him at a higher 
risk of developing these problems with the shrapnel injury 
playing very little, if any, role in their development.

In June 1998, appellant submitted written statements, in 
which he alleged that his Kaiser Permanente vascular 
surgeon told him that he did not understand why it took so 
long [for the condition] to manifest after the shrapnel 
wound; that manifestations of thrombophlebitis in males 
usually occurred at 35-40 years of age; and that probably 
long before the 1968 thrombus, thrombi were occurring on a 
regular basis for many years with the only difference 
being that the earlier ones were smaller in size and did 
not create a major problem.  The appellant stated, that in 
his own professional opinion, he concurred with the 
vascular surgeon's opinion.

In view of the somewhat confusing clinical evidence then 
of record regarding, in part, the § 1151 benefits issue in 
controversy, the Board requested a VHA medical opinion; 
and a VHA medical opinion by a Chief of Hematology at a VA 
Medical Center was rendered in February 1999 in response 
to questions from the Board.  

That February 1999 VHA medical opinion stated that it is 
very likely that the appellant suffers from an inherited 
coagulopathy (thrombophilia) which has predisposed him to 
multiple thrombotic episodes, although the hematologist 
was not convinced that appellant has a protein C or S 
deficiency.  The hematologist opined that it did not 
appear that the shrapnel wound of August 1952 initiated or 
aggravated any previously existing coagulopathy, since the 
medical evidence of record did not reveal any thromboses 
or thrombophlebitis in 1952, 1956, 1960 or 1963; right leg 
cramps reported in June 1960 VA clinical records was a 
very nonspecific symptom and examination did not reveal 
any change in pathology; and in June 1969, there was mild 
swelling and trophic changes in both legs compatible with 
venous stasis and the fact that both legs were involved 
demonstrates that the shrapnel wound was not producing the 
thrombosis.  

Significantly, the hematologist pointed out that an 
inherited deficiency of protein C was not identified until 
1981; that an inherited deficiency of protein S was not 
identified until 1984; and that laboratory tests were not 
available for these proteins until the mid-1980s.  The 
hematologist stated that there was "no way anyone could 
know that this patient had a protein C or protein S 
deficiency until the mid 1980's, but the treatment for a 
first case of thrombophlebitis in both a normal individual 
and in a patient with protein C/protein S deficiency would 
be similar."  

The hematologist explained that for protein C and S 
deficiencies, as well as other coagulopathies, if the 
initial thrombotic event is successfully treated by 
anticoagulation, then the anticoagulation can be 
discontinued; and if there are no subsequent thrombotic 
events, the patient is not treated with anticoagulation 
thereafter.  However, if there is a second event, then 
often the patient is treated with anticoagulation 
thereafter.  In this particular case, since the first 
thrombophlebitis occurred in August 1968, while the 
appellant was in the care of a private physician at a 
private hospital, the standard of care is to administer 
anticoagulation for three weeks to three months, and then 
discontinue it; but if it recurs, the anticoagulation 
therapy would be reinstituted and continued for life.  

Additionally, the hematologist stated:

From all the information reported, 
there was no indication of 
thrombophlebitis until August 1968 and 
no indication for further laboratory 
testing or other procedures based on 
the clinical evidence until August 1968 
when the patient was seen by [private 
physician] and treated for a pulmonary 
infarction due to phlebothrombosis in 
the calf of his leg and a pulmonary 
embolism.  At that time the patient was 
reportedly treated with the 
anticoagulation which was the proper 
therapy and which was later 
discontinued.  At that time the patient 
was 45 years old with his first 
apparent episode of thrombophlebitis 
and no further testing was necessarily 
indicated since it would not change the 
clinical recommendations for treatment.  
The patient was then seen in June 
1969...and a venogram showed bilateral 
deep vein changes compatible with the 
post-phlebitic syndrome (emphasis in 
the original)....It should be noted that 
this was not an acute thrombophlebitis 
and therefore not in need of 
anticoagulation at that time.  

Significantly, the hematologist opined that no further 
testing should have been performed based on the clinical 
evidence through June 1969, particularly in light of the 
fact that no laboratory tests existed at that time for 
protein C or S.

For the period between 1969 and April 1984, the 
hematologist stated that there appeared to be no change in 
the appellant's post-phlebitic syndrome except for the 
possibility of a slight enlargement in the right calf.  
Significantly, the hematologist opined that there were no 
indications that additional steps, further laboratory 
testing, or other procedures should have been performed at 
the time of the 1984 VA emergency room visit since only 
past chronic changes, virtually unchanged and without 
acute changes, were observed.

The hematologist noted that following the appellant's 
October 1991 private hospitalization, the patient's 
coagulopathy was treated with Coumadin and heparin on a 
life-long basis and remained stable with no further 
episodes of thrombophlebitis noted until a December 1997 
thrombosis of the right forearm with none thereafter.

The hematologist concluded that the appellant's initial 
thrombosis in August 1968 later led to the post-phlebitic 
syndrome which was properly treated by elastic stockings 
and not by anticoagulation.  He described the August 1968 
coagulopathy as a spontaneous first thrombotic episode and 
stated that the treatment choices between 1956 and 1984 
were appropriate.  In his opinion, the treatment choices 
made between 1968 and the 1991 thrombotic episode were 
appropriate because continuous anticoagulation during this 
period would have exposed the appellant to the 
complications of anticoagulation therapy and would not 
have changed the status of his leg veins.

Additionally, the hematologist further explained that:

[T]he delay until 1991 in the discovery 
of a possible protein C and S 
deficiency, when the patient had a 
second acute thrombophlebitis and was 
then put on continuous anticoagulation 
therapy, was appropriate medical 
therapy.  Even today a single episode 
of thrombosis with protein C and S 
deficiency, which is relieved by 
anticoagulation therapy, is not 
followed by any further anticoagulation 
unless a second episode or continuing 
acute thrombophlebitis persists.  In 
this case, the patient between 1956 and 
1984 received appropriate therapy in 
terms of his anticoagulation.   

The hematologist further opined that the thrombophlebitis-
related emboli went to the appellant's lungs but probably 
not to the extremities and occurred even while appellant 
was on proper anticoagulation therapy.  He also stated 
that April 1998 spirometry tests indicated a very slight 
decrease in the appellant's vital capacity that could be 
due to his smoking, as well as the emboli.  On the basis 
of all the evidence of record, the hematologist did not 
believe that appellant's slight loss of pulmonary function 
or extremity pain/dysfunction could be related to any 
clinical treatment rendered by the VA.  He also opined 
that it was not possible to state that the pulmonary 
emboli reduced the appellant's lung function or produced 
any permanent defects.

The February 1999 VHA medical opinion is accorded great 
probative weight by the Board, in part because it was 
rendered by a hematologist, who is a medical specialist 
dealing specifically with blood disorders such as the 
thrombophlebitis and coagulopathy conditions in 
controversy in this case; and said opinion discussed in 
comprehensive detail the material facts and reasons for 
his medical conclusions rendered.  As the Court has stated 
in Smith v. Derwinski, 1 Vet. App. 235, 237 (1991), 
"[d]etermination of credibility is a function for the 
BVA."

Appellant opines, in essence, that he has additional 
disability due to VA's failure to properly diagnose and 
treat his coagulopathy condition.  He opines that VA 
failed to properly diagnose migratory thrombosis and 
administer anticoagulant medication when it was clinically 
indicated, and that thrombophlebitis with additional 
disability directly resulted therefrom.  However, it is 
questionable whether appellant, who apparently never 
practiced medicine, is competent to offer medical opinion 
as to cause or etiology of the claimed disability 
involving rather complex blood disorder questions.  See 
Espirutu v. Derwinski, 2 Vet. App. 492, 494 (1991).  The 
evidentiary record does not indicate that appellant ever 
passed his FLEX examinations or practiced medicine.  See 
also May 1995 RO hearing transcript, at T.7 and 20, 
wherein appellant testified that he had a medical degree 
from a Mexican medical school and had not been able to 
practice medicine due to his medical condition.  Medical 
personnel are generally not qualified to opine on matters 
outside the realm of their particular expertise.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

While the Board has carefully considered the appellant's 
medical opinion, it appears that he may not possess the 
clinical expertise to render an opinion involving this 
rather complex issue in controversy.  However, even 
assuming arguendo that appellant is competent to render 
such opinion, the probative value is certainly diminished 
when the opinion is rendered by a claimant concerning his 
own medical condition, since his natural bias obviously 
may preclude an objective review of the facts and medical 
principles involved.  See also Pond v. West, 12 Vet. App. 
341 (1999).  In any event, the weight and credibility 
assigned to appellant's own medical opinion is minimal, if 
any, particularly since he does not provide any adequate 
explanation for his conclusions or even address the major 
points of the February 1999 VHA medical opinion involving 
clinical indications of anticoagulation therapy, the 
appropriateness of VA treatment that was administered 
appellant, and the standard of care at the time in 
question, particularly as it related to the absence of 
laboratory tests capable of detecting protein C and S 
deficiencies during the period in question.  In fact, no 
other physician has opined that additional disability was 
incurred by the appellant due to VA medical treatment. 

Furthermore, pursuant to the Board's March 2001 remand, a 
December 2001 Kaiser Permanente employment record was 
obtained stating that the Kaiser employee identified in 
said unsigned VA Form 21-4138 received by VA in August 
1994 had been employed in the anticoagulation medical 
office as a pharmacologist/pharmacist.  Although said VA 
Form 21-4138 stated that the lack of detection and 
treatment of protein S and C deficiencies between 1968 and 
1991 was "criminal", there was no explanation provided for 
such a conclusionary statement.  In short, there was no 
discussion of the material facts involving treatment 
appellant actually received during that time, particularly 
since appellant was not treated by VA between the mid-
1980's and 1991 and laboratory tests to detect protein C 
and S deficiencies in humans did not exist until the mid-
1980s.  

Additionally, there is a legitimate question as to whether 
the Kaiser pharmacologist/pharmacist listed on said VA 
Form 21-4138 form in fact wrote the statement, in part, 
since it did not include a signature and the handwriting 
appears very similar to that of the appellant's.  
Moreover, even assuming arguendo that said VA Form 21-4138 
form was written by a pharmacologist/pharmacist, a 
pharmacologist/pharmacist does not have medical training 
or expertise to render an opinion on the medical question 
of whether a medical disease was properly treated and 
diagnosed, particularly a complex blood disorder matter.  
Although appellant recently asserts in an October 2002 
statement that pharmacology is a field "directly related 
to defining the medically necessary treatment of those 
sufferers of phlebitis", he offers no explanation in 
support of this conclusionary statement.  Furthermore, 
said VA Form 21-4138 form did not discuss in any way at 
what point in time special coagulation studies for the 
detection of protein C and S levels were initially 
available medically.  The unrebutted evidence of record on 
this point is the February 1999 VHA medical opinion, which 
unequivocally states that laboratory tests to detect 
protein C and S deficiencies in humans did not exist until 
the mid-1980s.  Thus, the Board completely discounts this 
purported Kaiser pharmacologist/pharmacist opinion as 
being of very minimal, if any, probative value.  

In short, the credible, competent evidence including a VA 
hematologist's medical opinion is overwhelming negative in 
this case, and establishes that appellant received 
appropriate VA diagnostic and clinical treatment and that 
no additional disability resulted from VA treatment or 
failure by VA to diagnose or treat.  Therefore, 
entitlement to benefits pursuant to 38 U.S.C.A. § 1151 for 
additional disability due to thrombophlebitis resulting 
from VA medical treatment is not warranted.  



ORDER

Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 for 
additional disability due to thrombophlebitis resulting 
from VA medical treatment is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

